Case 4:19-cv-11762-MFL-PTM ECF No. 12 filed 05/27/20     PageID.877   Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JEFFREY DENTON,
                  Petitioner,                    Case No. 19-cv-11762
                                                 Hon. Matthew F. Leitman
v.
JOHN DAVIDS,
               Respondent.
__________________________________________________________________/
                                 JUDGMENT

      The above entitled action came before the Court on a petition for a writ of

habeas corpus. In accordance with the Opinion and Order entered on May 13, 2020:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas

corpus is DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis

is GRANTED.

                                           DAVID J. WEAVER
                                           CLERK OF THE COURT

                                           By: s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman________               Dated: May 27, 2020
Matthew F. Leitman                         Flint, Michigan
United States District Court
                                       1
